Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art including Hamilton, formerly relied upon and the closest prior art does not teach or suggest that the claimed composition should be present as a layer in a tire.
The examiner’s amendment was requested solely for reasons of clarity.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims
In claim 23 change “consisting of” to – containing – in line 1.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Holowacz on 8-16-22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

JCM
8-17-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765